Citation Nr: 0533948	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to June 
1961, with re-enlistment in July 1957.  

This case arises before the Board of Veterans' Appeals 
(Board) from the July 2003 decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

A hearing before a Veterans Law Judge was scheduled for 
January 2005, but the veteran did not appear and did not 
request that the hearing be rescheduled.  Pursuant to 38 
C.F.R. § 20.704(d) (2005), when an appellant fails to report 
for a scheduled hearing and has not requested a postponement, 
the case will be processed as though the request for a 
hearing was withdrawn.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The evidence does not show that the veteran has a dental 
condition resulting from a combat wound or other service 
trauma.


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for dental trauma.  In 
this context, the Board notes that a substantially complete 
application was received in March 2002.  In June 2002, prior 
to its adjudication of this claim, the AOJ provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  

The veteran contends in his appeal that he never received 
this letter.  Once VA mails a notice, the regularity of the 
administrative process is presumed "in the absence of clear 
evidence to the contrary."  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); see also Jones v. West, 12 Vet. App. 
98, 101 (1998) (a presumption of regularity attaches to the 
mailing of notice to the latest address of record); cf. Hyson 
v. Brown, 5 Vet. App. 262, 264-65 (1993) (the presumption of 
regularity does not attach when notice is returned as 
undeliverable).  The VCAA letter has a handwritten date of 
June 20, 2002.  The RO's records then give that date as the 
date of the VCAA's mailing.  Since the mail was never 
returned as "undeliverable," and since the address the 
letter was mailed to matches the veteran's current address, 
the Board presumes the VCAA notice was mailed on June 20, 
2002 and successfully delivered shortly thereafter.  Thus, 
the Board finds that the content and timing of the June 2002 
notice comports with the requirements of § 5103(a) and 
§ 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Current VA treatment 
records have been obtained.  In his original March 2002 
claim, the veteran did not report the use of any civilian 
physician or hospital; consequently, it is presumed that the 
VA records currently on file are the complete records.  In 
addition, although the veteran's service medical records 
(SMR's) are missing and presumed destroyed in a fire, 
according to information provided by the National Personnel 
Records Center (NPRC), the VA looked for additional records 
of any in-service injury.  The VA requested any available 
SMR's in March 2003, and again in September 2003.  In 
response to the latter request, the NPRC stated that the 
records were "fire-related and there are no SMR's or 
SGO's."  The Board finds that the SMR's no longer exist and 
that additional efforts to obtain them would be futile.  The 
Board finds that the RO has complied with the duty to assist, 
including any heightened duty as a result of the destruction 
of records.  38 C.F.R. § 3.159(c)(2) (2005); O'Hare v. 
Derwinski, 1 Vet. App. at 367.

The Board has noted that the veteran contends that the SMR 
request by the RO was not adequate because it showed only the 
dates of his second tour of duty.  The Board finds no 
prejudice from the VA's requests of records from the NPRC by 
using only the re-enlistment dates.  First, the Board notes 
that the VA was following the dates provided by the veteran 
in his original March 2002 claim.  Second, the Board notes 
that since the dates of enlistment are continuous, the 
records would have been kept together under the veteran's 
service identification number; consequently, a search for the 
second period of enlistment would recover records from all 
service dates.  The fact that the records from July 1957 to 
June 1961 were not found requires the conclusion that the 
records from January 1955 to July 1957 would also not be 
found, thereby making any date error harmless.  
In addition, the Board finds no prejudice resulted from the 
VA's decision to not conduct a claim-related examination of 
the veteran.  38 C.F.R. § 3.159(c)(4) states that the VA 
"will provide a medical examination . . . if VA determines 
it necessary to decide the claim."  The regulation then 
states that a medical examination is necessary if "the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim" 
and three conditions are met.  The first condition provides 
for an examination when the claim "contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability."  38 C.F.R. 
§ 3.159(c)(4)(A).  The second condition states that the claim 
"establishes that the veteran suffered an event, injury or 
disease in service."  38 C.F.R. § 3.159(c)(4)(B).  And the 
third condition is that the "claimed disability or symptoms 
may be associated with the established event, injury or 
disease in service."  38 C.F.R. § 3.159(c)(4)(C).  

In this case, all of the conditions are not met.  While there 
is a contention of an in-service dental trauma, there is no 
diagnosis in the record of any dental disability, no notes of 
any complaints of a dental disability, and no nexus shown 
between the claimed in-service incident and the current 
problem.  The only evidence in the record supporting the 
veteran's claim is the veteran's vague contention of dental 
trauma and treatment in 1956 and the notes in the VA medical 
records from 2002 detailing that the veteran has an 
"acquired absence of teeth, unspecified."  These two facts 
are not sufficient to either establish a current disability 
or establish a nexus.  The veteran's absence of teeth is 
first noted when he is approximately 67 years old.  In light 
of the veteran's age, and the amount of time between the 
notation and his separation from service, the evidence is not 
sufficient to show the claimed disability may be associated 
with an establishing event, injury, or disease inservice.  
Consequently, the RO was proper in not ordering a medical 
examination of the veteran.

Finally, the veteran has been given additional opportunity to 
supplement his claim with other sources of evidence.  In July 
2003, the VA sent a "rights of appeal" notice informing the 
veteran that he could submit additional evidence.  Additional 
letters sent in October 2004 also informed the veteran that 
he could send the Board additional evidence.  The veteran has 
not submitted any new evidence, though provided the 
opportunity, nor did he attend his hearing in January 2005.
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board finds that 
the VA has satisfied its duties to inform and assist the 
veteran.

II.  Applicable Law and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

III.  Factual Background and Analysis

The veteran contends that his current dental trauma resulted 
from a trauma suffered in 1956, during his first tour of 
duty.  He contends that he was treated in Germany for this 
condition.  No condition was named, however, and a review of 
the record shows that the veteran's service medical records 
are not available and are presumed to have been lost in a 
fire at the NPRC.  The first mention of dental trauma in the 
record is the veteran's application for compensation in 2002.  
There are no visits to the VA hospitals for any dental 
treatment on record during the 41 years prior to this 
application, the original claim did not list any treating 
civilian physicians or hospitals, and the veteran did not 
thereafter provide the VA with any details on any civilian 
treatment after separation from service.  The records contain 
no diagnosis or complaint of any dental trauma, and the only 
mention of anything dental-related are notes found in VA 
medical assessments beginning in March 2002, stating that the 
veteran had "acquired absence of teeth, unspecified."  None 
of the VA medical records investigate or explain the absence 
of teeth.  

The records provided do not show either a dental trauma or a 
nexus between the absence of teeth and any incident in-
service.  Approximately 44 years separate the contention of a 
dental incident in-service and the veteran's current claim.  
The Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  The veteran has only provided vague 
allegations that are not sufficient to support a finding of 
service connection for dental trauma.  Consequently, the 
claim for the service connection is denied.  

ORDER

Service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


